Petition for habeas corpus wherein the petitioner seeks his release from the Adult Correctional Institutions. On October 22, 1970, at the conclusion of a hearing held in the Superior Court, a trial justice of that court found that the petitioner had violated the terms of a deferred sentence previously given him. The trial justice then remanded the petitioner to the Adult Correctional Institutions pending the receipt by the court of psychiatric and presentence reports. This petition followed.
Bevilacqua <& Cicilline, John F. Cicilline, for petitioner.
Herbert F. DeSimone, Attorney General, Donald P. Ryan, Asst. Attorney, for respondent.
Examination of the transcript of the Superior Court hearing held relative to the petitioner’s alleged misbehavior fails to disclose any legal basis for the trial justice’s finding that petitioner was a deferred- sentence violator.
Accordingly, the respondent warden is hereby ordered to release and discharge the petitioner from his custody forthwith.